Citation Nr: 0001336	
Decision Date: 01/14/00    Archive Date: 01/27/00

DOCKET NO.  99-12 026	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for lung cancer claimed as 
secondary to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel


FINDINGS OF FACT

1.	The veteran in this case served on active duty from 
September 1956 to September 1958 and from November 1962 to 
November 1968.  Reported service from September 1958 to 
November 1962 has not been verified.

2.	On December 13, 1999, the Board of Veterans' Appeals 
(Board) was notified by the Department of Veterans Affairs 
(VA) Regional Office, in Atlanta, Georgia, that the veteran 
died on June 6, 1999.


CONCLUSION OF LAW

Because of the death of the veteran, the Board has no 
jurisdiction to adjudicate the merits of this claim.  38 
U.S.C.A. § 7104(a) (West Supp. 1999); 38 C.F.R. § 20.1302 
(1999). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the veteran died during the pendency of the 
appeal.  As a matter of law, veterans' claims do not survive 
their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 
(1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This 
appeal on the merits has become moot by virtue of the death 
of the veteran and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 1999); 
38 C.F.R. § 20.1302 (1999).

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the veteran.  38 C.F.R. 
§ 20.1106 (1999).



ORDER

The appeal is dismissed.




		
MARY GALLAGHER
	Member, Board of Veterans' Appeals

 



